Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 1 of 19 PageID 542



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 ADAM WAYNE TYLER ROBERTS,

        Plaintiff,

        v.                                           Case No. 8:18-CV-1062-T-33TGW

 RICK SWEARINGEN;

       Defendant.
 _________________________________/


                     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        By now, it is clear that Plaintiff’s lawsuit raises a very narrow, specific challenge to

 § 790.222, Fla. Stat., Florida’s ban on bump-fire stocks. As Plaintiff confirmed at the hearing on

 his motion for a preliminary injunction, he does not challenge § 790.222’s ban on actual bump-

 fire stocks. Instead, he argues only that the statute’s second definition of bump-fire stocks

 prohibits him from possessing a certain homemade trigger modification. And as Magistrate

 Judge Wilson explained, “[it] might have been at the time [Plaintiff] filed [his] complaint, [he]

 didn’t know where [the Defendant was] going” in terms of what the statutory definition covers,

 “[b]ut [the Defendant has] clarified it now.” Ex. 1, at 7:23-25. Put simply, the Defendant has put

 to rest whatever uncertainty Plaintiff might have had about the statute’s application by

 unequivocally clarifying that the statute does not prohibit him from possessing that particular

 modification. As a result, the predicate for Plaintiff’s Second Amendment claims has vanished:

 § 790.222 cannot violate the Second Amendment by prohibiting Plaintiff from possessing the

 items at issue because it does not prohibit Plaintiff from possessing those items. And even if it

 did, Plaintiff has produced no evidence whatsoever to support his Second Amendment claims.
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 2 of 19 PageID 543



 To sustain those claims, for example, Plaintiff would have to establish that his homemade trigger

 modification is in common use, that it burdens the core of the Second Amendment right, and that

 § 790.222 does not survive the appropriate means-end scrutiny. No evidence in the record exists

 to establish any of these facts, and thus by definition no genuine dispute of material fact exists.

 Summary judgment is therefore appropriate.

         What is more, an even more basic flaw with Plaintiff’s suit requires dismissal: This Court

 lacks subject-matter jurisdiction because Plaintiff has no standing to challenge § 790.222’s

 application to his homemade trigger modification. Plaintiff’s asserted injury-in-fact is the threat

 of prosecution for possessing that modification. But he no longer possesses that item; he has

 produced no evidence showing that he intends to seek its return, but that § 790.222 prevents him

 from doing so; and he has never been arrested, prosecuted, or even threatened with arrest or

 prosecution for owning the homemade trigger modification at issue. Thus, he has no cognizable

 Article III injury, which the Supreme Court has made crystal clear must be “actual and

 imminent.” Plaintiff’s purported injury is neither. He raises only abstract concerns about the

 precision of § 790.222’s drafting. As a result, this Court should dismiss for lack of subject-matter

 jurisdiction.

                                PROCEDURAL BACKGROUND

         In March 2018, the Florida Legislature passed the Marjory Stoneman Douglas High

 School Public Safety Act, which in part created § 790.222, Florida Statutes, making it a third-

 degree felony to “import into [Florida] or transfer, distribute, sell, keep for sale, offer for sale,

 possess, or give to another person a bump-fire stock.” The statute defines the term “bump-

 fire stock” as “a device [1] used to alter the rate of fire of a firearm to mimic automatic

 weapon fire or [2] which is used to increase the rate of fire to a faster rate than is possible for



                                                  2
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 3 of 19 PageID 544



 a person to fire such semiautomatic firearm unassisted” by such a device. § 790.222, Fla.

 Stat. (numbering added). This provision took effect October 1, 2018.

        Plaintiff alleged that he is a Florida resident who owns bump-fire stocks and “other

 firearms that,” in his view, “may be construed to be Bump Fire Stocks through trigger

 modifications and fire control group upgrades.” Compl., ECF No. 1, ¶ 32 (M.D. Fla. May 1,

 2018). Plaintiff sued both Pam Bondi in her official capacity as Florida’s Attorney General and

 Rick Swearingen in his official capacity as Commissioner of the Florida Department of Law

 Enforcement, claiming that § 790.222 violates both the U.S. Constitution and Florida’s

 Constitution: He argued that it operates as an unconstitutional taking of his property without

 compensation (Counts 1-4); violates the Second Amendment (Counts 5-6); violates the Equal

 Protection Clause (Counts 7-8); and is unconstitutionally vague (Counts 9-10).

        Defendants moved to dismiss. ECF No. 27 (M.D. Fla. July 2, 2018). On August 21, 2018,

 this Court granted in part and denied in part Defendants’ motion. Order, ECF No. 37 (M.D. Fla.

 Aug. 21, 2018). First, the Court concluded that Attorney General Bondi “is not a proper

 defendant in this action,” and therefore dismissed “[a]ll Counts . . . to the extent they are brought

 against Bondi,” leaving only Commissioner Swearingen as a defendant. Id. at 7. Second, the

 Court held that “Section 790.222 is an exercise of the legislative police power, not the state’s

 eminent domain power,” and therefore “dismissed with prejudice” Plaintiff’s Takings claims

 (Counts 1-4). Id. at 10. Third, the Court held that because “[t]he statute’s plain language does not

 discriminate between different groups of people, but rather applies equally to all bump-fire

 stocks,” Plaintiff’s Equal Protection claims failed; the Court thus “dismissed with prejudice”

 those claims (Counts 7-8). Id. at 16. Fourth, the Court held that Plaintiff’s void-for-vagueness




                                                  3
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 4 of 19 PageID 545



 challenges failed because the statute was not unconstitutionally vague, and thus “dismissed with

 prejudice” those claims as well (Counts 9-10). Id. at 21.

        That left Counts 5 and 6, Plaintiff’s as-applied and facial challenges under the Second

 Amendment. Plaintiff alleges that the second definition of bump-fire stocks in § 790.222—

 devices “used to increase the rate of fire to a faster rate than is possible for a person to fire

 such semiautomatic firearm unassisted” by such a device—violates the Second Amendment

 because, in his view, it prohibits the possession of “[f]irearms with modifications

 including . . . 2-stage triggers and short-reset triggers,” which he alleges are in “common use.”

 Compl., ECF No. 1, ¶¶ 61, 62, 67, 68 (M.D. Fla. May 1, 2018); see id. ¶¶ 27-31 (contending that

 the statute prohibits “trigger modifications, trigger packs, trigger assemblies, trigger jobs, [and]

 multi-stage triggers”). As a result, he maintains, the statute “imposes an impermissible burden

 [on his] Second Amendment rights.” Id. ¶¶ 63, 69.

        Defendants argued that because the statute does not prohibit the trigger modifications

 specified in Plaintiff’s complaint, it does not violate the Second Amendment. But, exercising its

 discretion, the Court declined to convert Defendants’ motion to dismiss into a motion for

 summary judgment to consider “Defendant’s outside information and explanations about the

 functioning of bump-fire stocks and trigger modifications,” and thus denied Defendants’ motion

 to dismiss Plaintiff’s Second Amendment claims. Order, ECF No. 37, at 14 (M.D. Fla. Aug. 21,

 2018). Those claims against Defendant Swearingen are all that remain in this case.

        After Defendant filed an answer and just before the statute’s effective date, Plaintiff

 moved for a temporary restraining order and for a preliminary injunction prohibiting Defendant

 from enforcing § 790.222. This Court denied the motion for a temporary restraining order

 (Order, ECF No. 48 (M.D. Fla. Sept. 26, 2018)), and referred the preliminary injunction motion



                                                  4
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 5 of 19 PageID 546



 to Magistrate Judge Wilson, who held a hearing on October 29, 2018. Discovery concluded on

 October 17, 2018.

                             STATEMENT OF MATERIAL FACTS

        1.      Before October 1, 2018, Plaintiff Adam Wayne Tyler Roberts possessed three

 items that he believes are prohibited as a “bump-fire stock” pursuant to § 790.222, Fla. Stat.:

                a.      A “SlideFire Systems SSAR-15 SBS Slide Fire stock” (Ex. 2, at 2, 3; Ex.

 5, at 0:57 to 1:34, 3:11 to 3:15, & 4:24 to 8:12);

                b.      A “Personally Modified AR-15 Fire Control Group & Receiver (Ex. 2, at

 2, 4; Ex. 5, at 13:29 to 14:00) (referred to here as the “modified hex bolt”); and

                c.      A “Modifying Screwdriver” (Ex. 2, at 2, 5; Ex. 5, at 12:11 to 12:38). 1

        2.      Since § 790.222 took effect on October 1, 2018, Plaintiff has not possessed in the

 State of Florida any of the three items that he believes to be prohibited as a “bump-fire stock”

 pursuant to § 790.222, because he mailed each of them to an acquaintance in Texas. Ex. 3, at

 59:19-63:4.

        3.      Plaintiff testified that he does not intend to seek the return of either the modified

 hex bolt or the modifying screwdriver from that acquaintance, regardless of § 790.222’s

 constitutionality. Ex. 3, at 62:7-11, 62:21-25.

        4.      Plaintiff has produced no evidence showing that he has ever been threatened with

 arrest or prosecution, or that he has actually been arrested or prosecuted, for violating § 790.222.




        1
          Defendant objects to Plaintiff’s self-serving statements made during the video as
 hearsay and on the basis of relevancy.


                                                      5
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 6 of 19 PageID 547



        5.       Plaintiff has produced no evidence showing that he has ever been threatened with

 arrest or prosecution, or that he has actually been arrested or prosecuted, for violating § 790.222

 by possessing either the modified hex bolt or the modifying screwdriver.

        6.       Plaintiff does not contend that banning actual bump-fire stocks violates the

 Second Amendment or that the first clause of the statute, prohibiting devices “used to alter the

 rate of fire of a firearm to mimic automatic weapon fire,” violates the Second Amendment.

 See Compl., ECF No. 1, ¶¶ 27, 61-62, 67 (M.D. Fla. May 1, 2018); Mot. for TRO, ECF No.

 43, at 3-4 (M.D. Fla. Sept. 25, 2018); Order, ECF No. 48, at 4, 7 (M.D. Fla. Sept. 26, 2018);

 Ex. 1, at 11:17-18, 5:15-6:25, 11:8-9, 18:8-23.

        7.       Plaintiff does not contend that § 790.222 is unconstitutional in all of its

 applications.

        8.       Plaintiff   does   not   contend       that   § 790.222’s   second   definition,   if

 unconstitutional, is not severable from the rest of the statute.

        9.       Instead, Plaintiff contends only that the second clause of the statute,

 prohibiting devices “used to increase the rate of fire to a faster rate than is possible for a person

 to fire such semiautomatic firearm unassisted by a kit, a tool, an accessory, or a device,”

 prohibits his possession of the modified hex bolt and the modifying screwdriver. See Compl.,

 ECF No. 1, ¶¶ 27, 61-62, 67 (M.D. Fla. May 1, 2018); Mot. for TRO, ECF No. 43, at 3-4

 (M.D. Fla. Sept. 25, 2018); Order, ECF No. 48, at 4, 7 (M.D. Fla. Sept. 26, 2018); Ex. 1, at

 11:17-18, 5:15-6:25, 11:8-9, 18:8-23.

        10.      The rate of fire of an unmodified semiautomatic firearm is one round per

 single operation of the mechanism—in the case of an unmodified firearm, the trigger—that

 causes the firearm to discharge. Ex. 4, at 3; Ex. 5, at 3:51 to 4:14.



                                                    6
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 7 of 19 PageID 548



        11.     True bump-fire stocks, such as Plaintiff’s SlideFire Systems bump-fire stock,

 allow a person to fire more than one round per single operation of the mechanism that causes

 the firearm to discharge—in that case, the single operation of applying constant forward

 pressure to the front portion of a bump-fire stock equipped firearm—thereby increasing the

 rate of fire of the firearm. Ex. 4, at 4; Ex. 5, at 8:32 to 9:19.

        12.     Neither the modified hex bolt nor the modifying screwdriver changes the basic

 functionality of a semiautomatic firearm. Ex. 4, at 5. Those items may increase or decrease

 the amount of pressure or distance that is required to depress the trigger and fire the weapon,

 but they do not change the firearm’s basic functionality or rate of fire: a person must still

 perform one operation per every round fired, by physically pulling the trigger each time a

 round is fired. Ex. 4, at 5-6; Ex. 5, at 11:08 to 11:49, & 16:26 to 17:23.

        13.     Plaintiff has produced no evidence establishing that his homemade firearm

 modification consisting of a personally modified hex bolt and modifying screwdriver is “in

 common use” for purposes of the Second Amendment.

        14.     Plaintiff has produced no evidence establishing that § 790.222 burdens “the core

 lawful purpose of self-defense” in the home protected by the Second Amendment.

        15.     Plaintiff has produced no evidence establishing that § 790.222 does not survive

 the appropriate means-end scrutiny applied to laws burdening the Second Amendment right.

                                    MEMORANDUM OF LAW

                                       LEGAL STANDARD

        “[T]he standard for granting summary judgment ‘mirrors’ the standard for judgment as a

 matter of law, such that ‘the inquiry under each is the same.’” Reeves v. Sanderson Plumbing

 Prod., Inc., 530 U.S. 133, 150 (2000) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,



                                                   7
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 8 of 19 PageID 549



 250-51 (1986)). “The court shall grant summary judgment if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” Fed. R. Civ. P. 56(a). A dispute is genuine if a reasonable jury could return a verdict for

 the nonmoving party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996). A

 fact is material if it could affect the outcome of the suit. Allen v. Tyson Foods, Inc., 121 F.3d

 642, 646 (11th Cir. 1997).

                                            ARGUMENT

 I.      PLAINTIFF LACKS STANDING TO ASSERT HIS SECOND AMENDMENT CLAIMS.

         As this Court has already noted, “the only potential harm that Roberts faces if the statute

 is not enjoined is that he could potentially be arrested for possession of such trigger

 modifications unless he forfeits them.” Order, ECF No. 48, at 7 (M.D. Fla. Sept. 26, 2018).

 Likewise, the only potential harm that Plaintiff faces if the statute is not struck down as

 unconstitutional is a potential arrest based on possession of that homemade trigger modification.

 Because Plaintiff has not established any likelihood that the State would arrest or prosecute him

 for possessing the homemade trigger modification at issue, and because Plaintiff no longer

 possesses or seeks to possess that homemade trigger modification, Plaintiff has no cognizable

 Article III injury.

         The Supreme Court has “established that the ‘irreducible constitutional minimum’ of

 standing consists of three elements. The plaintiff must have (1) suffered an injury in fact, (2) that

 is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

 by a favorable judicial decision. The plaintiff, as the party invoking federal jurisdiction, bears the

 burden of establishing these elements.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)

 (citations omitted). The “‘[f]irst and foremost’ of standing’s three elements” is injury in fact. Id.



                                                   8
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 9 of 19 PageID 550



 To establish this element, “a plaintiff must show that he or she suffered ‘an invasion of a legally

 protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural

 or hypothetical.’” Id. at 1548 (citation omitted).

        “Although ‘imminence’ is concededly a somewhat elastic concept, it cannot be stretched

 beyond its purpose, which is to ensure that the alleged injury is not too speculative for Article III

 purposes—that the injury is ‘certainly impending.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 564

 n.2 (1992) (citation omitted). So the imminence requirement “has been stretched beyond the

 breaking point when . . . the plaintiff alleges only an injury at some indefinite future time, and

 the acts necessary to make the injury happen are at least partly within the plaintiff’s own

 control.” Id. That is the case here.

        “[T]he risk that Roberts will be arrested for violation of Section 790.222 for possession

 of those trigger modifications is remote and highly speculative.” Order, ECF No. 48, at 7 (M.D.

 Fla. Sept. 26, 2018). Plaintiff has not alleged or produced any evidence establishing that he faces

 the threat of arrest or prosecution for possessing the modified hex bolt. As explained below, he

 does not face any such threat because the statute does not prohibit possessing those items. At the

 preliminary injunction hearing, Magistrate Judge Wilson explained this at length to Plaintiff. Ex.

 1, at 7:10-13 (“And so there’s no basis for prosecuting you on the other two items, for two

 reasons. One is you don’t have them now. And the crime is possessing a bump stock. And they

 say they were not bump stocks.”); see id. at 9:8-16. And as counsel for Defendant explained at

 the hearing, any prosecution for possession of those items would face several insurmountable

 hurdles, including the Defendant’s position in this litigation and Defendant’s expert report. Thus,

 standing alone, the complete absence of evidence that Plaintiff faces any risk of prosecution for

 possessing those items establishes that Plaintiff lacks Article III standing. His concern that “the



                                                      9
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 10 of 19 PageID 551



 next Attorney General” may change the State’s interpretation of the statute ignores the potential

 effects of judicial estoppel and, in any event, is purely hypothetical, akin to the “‘some day’

 intentions” that the Supreme Court held in Lujan to be insufficient to “support a finding of the

 ‘actual or imminent’ injury that [its] cases require.” 504 U.S. at 564; Ex. 1, at 9:18-19.

        What is more, Plaintiff no longer possesses the sole homemade trigger modification at

 issue—the modified hex bolt and the screwdriver. The modified hex bolt “is gone. It is mailed to

 Texas.” Ex. 3, at 61:23. Not only did he mail it to his acquaintance in Texas, thereby transferring

 possession, he transferred ownership of it to that individual: he “told him to keep it because they

 are simple to make.” Ex. 3,at 62:10-11. As for the screwdriver, “[i]t is mailed out of the

 state . . . to the same fellow in Texas.” Ex. 3, at 62:14-20. And as with the modified hex bolt, he

 did not intend that the individual return it to him: he “[n]ever had an agreement” that if he

 wanted the screwdriver back the individual would return it to him; instead, Plaintiff explained,

 “if I wanted it back, I suppose I could ask for it.” Ex. 3, at 62:21-25.

        In short, therefore, Plaintiff has no Article III injury. The only potential harm he faces is

 potential arrest based on possession of the modified hex bolt or the screwdriver. He has not

 produced any evidence at all that he faces arrest or prosecution for possessing those items. And

 he no longer possesses those items and, critically, he does not maintain that he intends to reclaim

 them from his Texan acquaintance in the future. As a result, Plaintiff lacks Article III standing to

 challenge § 790.222 as violating the Second Amendment for purportedly outlawing possession

 of those items, and this Court should therefore dismiss this case for lack of subject-matter

 jurisdiction. Put simply, because zero risk exists that he faces arrest or prosecution for items that

 he does not possess or seek to possess, and because zero risk exists that he would face imminent




                                                   10
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 11 of 19 PageID 552



 arrest or prosecution even if he did possess them, Plaintiff has only the same abstract interest in a

 ruling on § 790.222’s constitutionality as any other citizen.

 II.    PLAINTIFF’S SECOND AMENDMENT CLAIMS FAIL AS A MATTER OF LAW.

        A.      Section 790.222 does not prohibit Plaintiff from possessing the devices at
                issue.

        Importantly, Plaintiff does not allege either that banning actual bump-fire stocks violates

 the Second Amendment or that the first clause of the statute, which prohibits devices “used to

 alter the rate of fire of a firearm to mimic automatic weapon fire,” violates the Second

 Amendment. See Compl., ECF No. 1, ¶¶ 27, 61-62, 67 (M.D. Fla. May 1, 2018); Mot. for

 TRO, ECF No. 43, at 3-4 (M.D. Fla. Sept. 25, 2018); Order, ECF No. 48, at 4, 7 (M.D. Fla.

 Sept. 26, 2018). Plaintiff confirmed as much at the preliminary injunction hearing. Ex. 1, at

 11:17 (Magistrate Judge Wilson explaining that “you confirmed what they’ve been saying, is

 you haven’t challenged the prohibition on bump stocks. You’re concerned that the definition

 might cover something else that you make or something that somebody else makes that could

 increase the rate of fire.”); see also id. at 5:15-6:25, 11:8-9, 18:8-23. Thus, to the extent that

 Plaintiff now argues that banning actual bump-fire stocks violates the Second Amendment or

 that the first clause of the statute violates the Second Amendment, those arguments are

 irrelevant.

        Plaintiff’s Second Amendment claim—as pleaded in his Complaint, construed by this

 Court, and confirmed by Plaintiff himself—turns on other types of firearm modifications, not on

 the prohibition of actual bump-fire stocks. At issue here is only whether the second clause of

 the statute violates the Second Amendment by prohibiting other types of firearms

 modifications. And it does not, as this Court suggested in its order denying Plaintiff’s motion

 for a temporary restraining order. Order, ECF No. 48, at 4 (M.D. Fla. Sept. 26, 2018) (“the


                                                  11
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 12 of 19 PageID 553



 Court agrees with Swearingen that Roberts has not shown for the purposes of obtaining a

 temporary restraining order that the trigger modifications he mentions fall under the language

 of Section 790.222”).

        Like the other Courts of Appeals, the Eleventh Circuit “employ[s] a two-step inquiry

 when faced with Second Amendment challenges.” United States v. Focia, 869 F.3d 1269, 1285

 (11th Cir. 2017). First, the Court must “ask if the restricted activity is protected by the Second

 Amendment in the first place.” Id. (quoting GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244,

 1260 n.34 (11th Cir. 2012) (alteration in original). “If the challenged regulation does not burden

 conduct within the scope of the Second Amendment as historically understood, then the law

 comports with the Second Amendment.” Id. “But if it does, then [the Court] must apply an

 appropriate form of means-end scrutiny.” Id.

        This Court need not engage in any part of this inquiry here because the statute does not

 prohibit the homemade trigger modification that Plaintiff used to possess, the modified hex bolt. 2

 See Ex. 1, at 11:25-12:1 (Magistrate Judge Wilson explaining that Plaintiff’s homemade trigger

 modification is “not something that’s covered by the bump stock statute”). In other words, the

 statute does not restrict the activity that Plaintiff contends is protected by the Second

 Amendment; therefore, the Court has no occasion to consider whether the Second Amendment

 would prevent the State from restricting that activity.

        The challenged statutory definition reads as follows: “the term ‘bump-fire stock’ means a

 conversion kit, a tool, an accessory, or a device . . . which is used to increase the rate of fire to a


        2
          It is no answer to suggest that Plaintiff asserts a facial challenge as well. To mount such
 a challenge successfully, Plaintiff “must establish that no set of circumstances exists under
 which” the statute “would be valid.” United States v. Salerno, 481 U.S. 739, 745 (1987). But he
 does not even contend that, if (properly) interpreted to ban only actual bump-fire stocks, the
 statute would violate the Second Amendment.


                                                   12
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 13 of 19 PageID 554



 faster rate than is possible for a person to fire such semiautomatic firearm unassisted by a kit, a

 tool, an accessory, or a device.” § 790.222. The rate of fire of an unmodified semiautomatic

 firearm not equipped with a bump-fire stock is one round per single operation of the mechanism

 (the trigger) that causes the firearm to discharge. Ex. 4, at 3; Ex. 5, at 3:51 to 4:14.

         The statute prohibits modifications that would allow multiple rounds to be fired with a

 single operation of the mechanism that causes the firearm to discharge—for example, actual

 bump-fire stocks, which allow multiple rounds to be fired with the single application of constant

 pressure on the front portion of the modified weapon. Ex. 4, at 4 (Plaintiff’s actual bump-fire

 stock “provides an additional mechanism to cause the discharge of the firearm: forward pressure

 on the front portion of the firearm.”); Ex. 5, at 8:32 to 9:19; Ex. 3, at 63:13-20, 64:22-65:1, 65:8-

 19, 89:14-90:25. That functionality allows a person to fire at “a faster rate than is possible for a

 person to fire such semiautomatic firearm” without the device; i.e., more than one round per

 single operation of the mechanism that causes the firearm to discharge. Ex. 4, at 4. By the single

 operation of applying constant forward pressure to the front portion of a bump-fire stock

 equipped firearm, the user can fire multiple rounds, therefore increasing the rate of fire beyond

 what is possible without the bump-fire stock (one round per operation of the mechanism that

 causes the firearm to discharge), without flexing a finger to pull the trigger. Id.; see Ex. 3, at

 64:7-69:22. That is what § 790.222 prohibits.

         By contrast, the homemade trigger modification that Plaintiff used to possess, the

 modified hex bolt, leaves unchanged the basic functionality and rate of fire (one round per

 operation of the firing mechanism) of a semiautomatic firearm. Ex. 4, at 5; see Ex. 3, at 79:2-13,

 92:20-94:25; Ex. 5, at 11:08 to 11:49, & 16:26 to 17:23. With that modification, the operation of

 the mechanism that causes an unmodified semiautomatic firearm to discharge—a single pull of



                                                   13
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 14 of 19 PageID 555



 the trigger—results in a single round being fired. Ex. 4, at 5. Plaintiff’s homemade trigger

 modification, the modified hex bolt, may increase or decrease the amount of pressure or distance

 that is required to depress the trigger and fire the weapon, but the modification does not change

 the firearm’s basic functionality or rate of fire: a person must still perform one operation per

 round fired, in this case physically pulling the trigger each time a round is fired. Id.; see Ex. 3, at

 80:4-14. Plaintiff’s homemade trigger modification therefore does not “alter” or “increase the

 rate of fire” beyond which a semiautomatic firearm can operate. Ex. 4, at 5. As altered by

 Plaintiff’s homemade trigger modification, a semiautomatic firearm will still fire only one round

 per function of the trigger. See id. at 5-6 (With the modified hex bolt, “the rifle functioned as a

 traditional semi-automatic firearm . . . only a single round was discharged for each operation of

 the mechanism (the trigger) that caused the firearm to discharge.”). In Defendant’s expert’s

 opinion, the modified hex bolt is therefore not an item that would fit the definition of bump-fire

 stock in the statute.

         In sum, because § 790.222 does not prohibit Plaintiff from possessing the homemade

 trigger modification at issue, this Court has no occasion to consider whether the statute burdens

 Plaintiff’s Second Amendment rights. Because Plaintiff has not established any genuine issue of

 fact on this issue, Defendant is entitled to summary judgment.

         B.      Section 790.222 does not violate the Second Amendment.

         Even if the Court were to conclude that § 790.222 does prohibit Plaintiff from possessing

 the homemade trigger modification at issue, Plaintiff has not created any genuine dispute of

 material fact about whether his homemade trigger modification is in “common use,” as this

 Court suggested in denying Plaintiff’s motion for a temporary restraining order. Order, ECF No.

 48, at 4-5 (M.D. Fla. Sept. 26, 2018) (“Roberts presents no support” for the proposition “that the



                                                   14
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 15 of 19 PageID 556



 various trigger modifications are ‘in common use,’ . . . besides the allegation in his Complaint

 that such trigger modifications are ‘in common use.’”).

        “[T]he Second Amendment does not protect those weapons not typically possessed by

 law-abiding citizens for lawful purposes”; rather, “the sorts of weapons protected [are] those ‘in

 common use’” for “lawful purposes like self-defense,” and this “limitation is fairly supported by

 the historical tradition of prohibiting the carrying of ‘dangerous and unusual weapons.’” District

 of Columbia v. Heller, 554 U.S. 570, 624, 627 (2008) (quoting United States v. Miller, 307 U.S.

 174, 179 (1939), & 4 Blackstone 148-49 (1769), respectively). As examples of arms that do not

 qualify for Second Amendment protection under this standard, the Supreme Court has identified

 “short-barreled shotguns,” “machineguns,” and “M-16 rifles and the like.” Id. at 624, 625, 627;

 see also Hollis v. Lynch, 827 F.3d 436, 448–51 (5th Cir. 2016) (holding that under Heller’s

 “dangerousness” and “unusualness” tests, machineguns fall outside the scope of the Second

 Amendment); United States v. One (1) Palmetto State Armory PA-15 Machinegun

 Receiver/Frame, Unknown Caliber Serial No. LW001804, 822 F.3d 136, 144 (3d Cir. 2016)

 (holding that “the possession of a machine gun is not protected under the Second Amendment,”

 and noting that “the courts are in agreement” on that proposition). This is an “important

 limitation.” United States v. Tagg, 572 F.3d 1320, 1326 (11th Cir. 2009) (quoting Heller, 554

 U.S. at 627).

        Since the Court denied Plaintiff’s motion for a temporary restraining order, Plaintiff has

 not come forward with any evidence supporting his bald assertion that his homemade trigger

 modification is “in common use” for purposes of the Second Amendment analysis. See Ex. 2, at

 4 (explaining that the modified hex bolt is manufactured by Plaintiff). “The mere existence of a

 scintilla of evidence in support of the [non-movant’s] position will be insufficient; there must be



                                                 15
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 16 of 19 PageID 557



 evidence on which the jury could reasonably find for the [non-movant].” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 252 (1986). Plaintiff has not even produced a scintilla of evidence on

 this issue; he has produced none at all. Instead, he merely verified his original complaint and

 filed an affidavit regarding the functionality of the devices and explaining his theory of the case.

 ECF Nos. 52, 53 (M.D. Fla. Oct. 11, 2018). Thus, Plaintiff has failed to establish any genuine

 dispute of material fact, and Defendant is entitled to judgment as a matter of law: No reasonable

 jury could conclude, based on the evidence in the record, that Plaintiff’s homemade trigger

 modification are in “common use,” because there is no evidence in the record on that issue.

        For example, in United States v. Miller, the Supreme Court explained that “[i]n the

 absence of any evidence tending to show that possession or use of [the firearm device at issue] at

 this time has some reasonable relationship to the preservation or efficiency of a well-regulated

 militia, we cannot say that the Second Amendment guarantees the right to keep and bear such an

 instrument.” 307 U.S. 174, 178 (1939); see, e.g., Daughtry v. Jenny G. LLC, 703 F. App’x 883,

 887 (11th Cir. 2017) (granting summary judgment where there was no evidence to establish

 material fact). So too here: a similar absence of any evidence exists. By contrast, in Fyock v. City

 of Sunnyvale, 25 F. Supp. 3d 1267, 1275 (N.D. Cal. 2014), aff’d sub nom. Fyock v. Sunnyvale,

 779 F.3d 991 (9th Cir. 2015), the district court found that high-capacity magazines were in

 common use based on Plaintiffs’ evidence including statistics and reports regarding nationwide

 ownership and production of such devices. Plaintiff has not even attempted to make such a

 showing here.

        Moreover, Plaintiff would be unable to establish that § 790.222 burdens “the core lawful

 purpose of self-defense” in the home protected by the Second Amendment. Heller, 554 U.S. at

 630. Nor has he produced any evidence showing that § 790.222 would not survive the



                                                 16
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 17 of 19 PageID 558



 appropriate means-end scrutiny. See GeorgiaCarry.Org, 687 F.3d at 1260. For all these reasons,

 Defendant is entitled to judgment as a matter of law.

                                          CONCLUSION

        For the foregoing reasons, Defendant respectfully requests that the Court either dismiss

 this case for lack of subject-matter jurisdiction or, in the alternative, grant summary judgment for

 Defendant as to all of Plaintiff’s remaining claims.

                                               Respectfully submitted,

                                               PAMELA JO BONDI
                                               ATTORNEY GENERAL

                                               /s/ Christopher J. Baum
                                               Christopher J. Baum (FBN 1007882)
                                               DEPUTY SOLICITOR GENERAL

                                               Edward M. Wenger (FBN 85568)
                                               CHIEF DEPUTY SOLICITOR GENERAL
                                               Jordan E. Pratt (FBN 100958)
                                               DEPUTY SOLICITOR GENERAL
                                               Office of the Attorney General
                                               The Capitol, Pl-01
                                               Tallahassee, Florida 32399-1050
                                               (850) 414-3683
                                               (850) 410-2672 (fax)
                                               edward.wenger@myfloridalegal.com

                                               Diana R. Esposito (FBN 16523)
                                               Office of the Attorney General
                                               Suite 1100
                                               501 E Kennedy Blvd
                                               Tampa, FL 33602
                                               (813) 233-2600
                                               diana.esposito@myfloridalegal.com

                                               Albert J. Bowden (FBN 802190)
                                               Special Counsel
                                               Office of the Attorney General
                                               The Capitol, PL-01
                                               Tallahassee, FL 32399-1050
                                               (850) 414-3300
                                               al.bowden@myfloridalegal.com

                                                 17
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 18 of 19 PageID 559



                                    Counsel for Defendant




                                      18
Case 8:18-cv-01062-VMC-TGW Document 69 Filed 11/16/18 Page 19 of 19 PageID 560



                                CERTIFICATE OF SERVICE

        I certify that on this November 16, 2018, a copy of the foregoing was served on Plaintiff

 through CM/ECF’s Notice of Electronic Filing System. Plaintiff, who is proceeding pro se, has

 been authorized to use the Court’s CM/ECF system. See ECF No. 6.



                                                    /s/ Christopher J. Baum
                                                    Christopher J. Baum




                                               19
